— Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event. Findings of fact and conclusions of law disapproved and reversed. Memorandum: Irrespective of the fact that the findings upon the issue of fraud, are inconsistent, and regarding only the findings that are most favorable to the judgment appealed from, we find them against the weight of the evidence. All concur. (The judgment is for plaintiff in an action to rescind a trust agreement. The order denies motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.